DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashiba (GB 2219840 A) in view of Adrian et al. (US 6,089,142).
claims 1 and 13-17, Ashiba discloses a valve structure of a shock absorber (fig. 4) comprising: 
a main body (21) configured to divide an inside of a cylinder (1) into a compression chamber (B) and an extension chamber (A); 
at least one first flow path (22) radially disposed about a vertical center of the main body and including an upper end and a lower end on which an inlet and an outlet are correspondingly formed; 
a plurality of auxiliary disks stacked as a multilayer (26), at least one of the auxiliary disks including an edge configured to be in close contact with any one of an upper surface and a lower surface of the main body in the compression chamber and including at least one slit (26A) formed along the edge to open the lower end of the first flow path during an extension stroke; 
at least one second flow path (23) radially disposed about the vertical center of the main body along an outer side of the first flow path (22) and including an upper end and a lower end wherein the second flow path vertically passes through the upper end and the lower end; and 
a plurality of extension side main disks (29, 31) comprising:
one or more first extension side main disk (29) including an edge in close contact with the upper surface of the main body (25A and 25B) in the extension chamber (A), in close contact with the outlet of the second flow path (23) and configured to open the outlet of the second flow path located in the extension chamber during a compression stroke, and 
 one or more second extension side main disks (31) having a dimeter smaller than the one or more first extension side main disks (29), and disposed above the one or more first extension side main disks, one of the one or more second extension side main disks directly contacting one of the one or more first extension side main disks.
Ashiba fails to disclose a plurality of compression side main disks comprising: 

However, Adrian et al. discloses a very similar valve structure of a shock absorber comprising a plurality of compression side main disks (note the plurality of the disks 21, 26 and the disks in between) comprising: one or more first compression side main disks (21) having a diameter greater than that of the auxiliary disk (11, 14), disposed below the auxiliary disk (11, 14), one of the one or more first compression side main disks (21) including an edge in contact with an outlet of the second flow path (9, 27), and configured to open the outlet of the second flow path (19) located in the compression chamber (7) during the extension stroke, and one or more second compression side main disks (note the smaller disks located between the disks 21 and 26) having a diameter smaller than the one or more first compression side main disks (21), and disposed below the one or more first compression side main disks, one of the one or more second compression side main disks directly contacting one of the one or more first compression side main disks, wherein the first and second compression side main disks are fixed to the rod.  
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify the main body of Ashiba to provide a plurality of compression side main disks comprising: one or more first compression side main disks having a diameter greater than that of the auxiliary disk, disposed below the auxiliary disk, one of the one or more 
Re-claim 2, the modified device of Ashiba discloses the inlet (note the opening of the path 23 adjacent to the main disks 26 shown in fig. 4) and the outlet (note the opening of the path 23 adjacent to the disks 29 and the body portions 25A and 25B shown in fig. 4) of the second flow path (23) are alternately disposed in the upper surface and the lower surface of the main body.
Re-claim 3, the modified device of Ashiba discloses the outlet and the inlet of the second flow paths (23) are correspondingly disposed along the same line which extends toward the compression chamber (B) and the extension chamber (A). 
Re-claim 4, the modified device of Ashiba discloses extension portions (note 24A, 24B, 25A and 25B) are formed to protrude from edge portions of the outlet of the second flow path at the upper surface and the lower surface of the main body; and 
the extension portions include protruding ends in close contact with the edges of the compression side main disk and the extension side main disk such that the inlet of the at least one second flow path is separated from the main body.
Re-claim 5, the modified device of Ashiba discloses the first flow path (22) and the second flow path (23) are spaced apart from each other to form independent flow paths.
Re-claim 6, the modified device of Ashiba discloses a contact portion (24A and 24B) protruding from the lower surface of the main body and continuously formed between the first (22) and second (23) flow paths to support the edge of the auxiliary disks (26). 
Re-claim 7, the modified device of Ashiba discloses a washer (note washer 28 of Ashiba) disposed between the auxiliary disks (26 of Ashiba) and the compression side main disks (note the plurality of the disks 21, 26 and the disks in between of Adrian) to maintain a gap between the auxiliary disks and the compression side main disks. 
Re-claim 8, the modified device of Ashiba discloses a washer and means for fixation disposed below the one or more second extension side main disks (note washer and nut 2 located below the disks 26 of Adrian).
Re-claim 10, the modified device of Ashiba discloses the one or more second compression side main disks include a plurality of second compression side main disks (note the plurality of disks 26 of Adrian) having the same diameter as each other.
Re-claim 11, the modified device of Ashiba discloses the one or more first extension side main disks include a plurality of first extension side main disks (note the plurality of disks 29 of Adrian) having the same diameter as each other

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ashiba (GB 2219840 A) in view of Adrian et al. (US 6,089,142), and further in view of Yamaguchi (US 2005/0279597 A1).  
Regarding claim 9, the modified device of Ashiba discloses the one or more first compression side main disks (note the disk 21 of Adrian) but fails to disclose a plurality of first compression side main disks having the same diameter as each other as recited in the claim.  However, Yamaguchi discloses a similar shock absorber comprising a plurality of first (note 27-29 in fig. 2) and second (note the smaller disks of 30 shown in fig. 2) compression side main disks, wherein the plurality of the second compression side main disks have the same diameter .    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ashiba (GB 2219840 A) in view of Adrian et al. (US 6,089,142), and further in view of Deferme (US 2005/0056505 A1).  
Regarding claim 12, the modified device of Ashiba discloses the one or more second extension side main disks (note the disk 31 in fig. 4 of Ashiba) but fails to disclose a plurality of second extension side main disks having the same diameter as each other as recited in the claim.  However, Deferme discloses a similar shock absorber (fig. 2) comprising a plurality of first (note 58, 60, 62, 64) and second (note the disks located between the disk 64 and the spacer 66 shown in fig. 2) extension side main disks, wherein the plurality of the second extension side main disks have the same diameter as each other.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify the second extension side main disks of Ashiba to have more than one disk and having the same diameter as taught by Deferme will reduce the manufacture cost and time since all of the disks are same instead of various in diameter and also will allow optimum bending or deflection of the disks and thus improving the fluid flow control through the piston.  

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 

However, Ashiba relies on Adrian et al. for the teaching of a plurality of compression side main disks comprising: one or more first compression side main disks having a diameter greater than that of the auxiliary disk, disposed below the auxiliary disk.  Adrian et al. as set forth above, discloses a very similar valve structure of a shock absorber comprising a plurality of compression side main disks (note the plurality of the disks 21, 26 and the disks in between) comprising: one or more first compression side main disks (21) having a diameter greater than that of the auxiliary disk (11, 14), disposed below the auxiliary disk (11, 14), one of the one or more first compression side main disks (21) including an edge in contact with an outlet of the second flow path (9, 27), and configured to open the outlet of the second flow path (19) located in the compression chamber (7) during the extension stroke, and one or more second compression side main disks (note the smaller disks located between the disks 21 and 26) having a diameter smaller than the one or more first compression side main disks (21), and disposed below the one or more first compression side main disks, one of the one or more second compression side main disks directly contacting one of the one or more first compression side main disks, wherein the first and second compression side main disks are fixed to the rod.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify the main body of Ashiba to provide a plurality of compression side main disks comprising: one or more first compression side main disks having a diameter greater than that of the auxiliary disk, disposed below the auxiliary disk, one of the one or more first compression side main disks including an edge in contact with an outlet of the second flow path, and configured to open the outlet of the second flow path located in the compression chamber during the extension stroke, and one or more second compression side main disks having a diameter smaller than the one or more first compression side main disks, and disposed 
The applicant further argues that Adrian has no disk corresponding to the auxiliary disks of claim 1.  The examiner again strongly disagrees.  Adrian et al. as set forth above, discloses the auxiliary disks (11, 14) and one of the one or more first compression side main disks (21) disposed below the auxiliary disk (11, 14), wherein the auxiliary disks and the compression side main disks are fixed to the rod (1) and the compression side main disks (21) having a diameter greater than that of the auxiliary disks (11, 14).  Therefore, it is clear that Ashiba in view of Adrian et al. discloses all of the limitations as claimed and thus the rejection is proper and valid. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657